Ingraham, First Judge.
The' plaintiffs’ claim is for work and labor done in repairing a mill which they had previously sold to the defendant. The defence is a warrantee, and that th* work was not well done.
The justice states, in bis return, that “finding it impossible to determine from the witnesses whether the stone burst in consequence of a defect in the workmanship or not, I divided the loss between the parties,” and he rendered judgment for one-half of the plaintiffs’ claim.
From his finding, it is apparent that the justice thought the plaintiffs had done the work, and that the value of it was double the amount of the judgment. For that sum, the plaintiffs were entitled to recover, unless the defendant proved that there was a claim against the plaintiffs under the warrantee. •' This was the duty of the defendant to prove to the satisfaction of the justice, before he. could charge the plaintiffs with any portion of the loss. The justice says, he could not so decide from the testimony, and when he proceeded to divide the loss between the parties he erred. It- may be equitable, but a justice’s court has no such .power. He is not an arbitrator, but- is bound by the rules of law in the decision of his cases. When-the defendant-failed to satisfy him that he had any claim against the plaintiffs, the jus:ice should have rendered judgment for the whole of the plaintiffs’ claim.
While the plaintiffs’ counsel was summing up the case, the *430justice interrupted him by telling him that he had already rendered the judgment. This was also improper. If a counsel has a right to sum up the case of his client at all, he has a right also to ask that judgment should not be rendered against him, until he has been heard.
Judgment reversed.